PayPal Funds PayPal Money Market Fund (the “Fund”) Supplement dated March 29, 2010 to the Fund’s Statement of Additional Information (“SAI”) dated April 30, 2009 (as revised December 10, 2009) Capitalized terms not defined in this Supplement have the meaning assigned to them in the SAI. The Fund will be closed on Friday, April 2, 2010.Accordingly, the following information replaces the third paragraph under the heading “Shareholder Information” on page 29 of the SAI: As noted in the Prospectus, the NAV of the Fund generally will be determined as of 5:00 p.m., Eastern time each day the Fund is open for business. The Fund is generally closed on Saturdays and Sundays and for New Years Day, Martin Luther King, Jr.
